691 N.W.2d 454 (2005)
REED
v.
YACKELL.
No. 126534.
Supreme Court of Michigan.
January 13, 2005.
SC: 126534, COA: 236588.
On order of the Court, the application for leave to appeal the June 8, 2004 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether plaintiff was an employee within the meaning of MCL 418.161(1)(1) and (n).
The Worker's Compensation Section of the State Bar of Michigan is invited to file briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.